NORVAL, C. J.
This is an appeal by the Nebraska Savings & Exchange Bank from an order of the district court of Douglas county directing the receiver of said bank to sell at public auction all its assets remaining in his hands. The
*191only complaint made in the brief of the bank is that the lower court abused its discretion in entering this order. We have examined the evidence and can not say that any abuse of discretion appears therein. This receiver was appointed more than four years ago and it would seem that the assets should be speedily sold and the receivership wound up. The order is
Affirmed.